DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 20, 2021.  Claims 21-25 and 27-37 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25, 27, 30, 33-35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014). The rejection of claim 33 is evidenced by McWhirter (McWhirter et al. (1993) Molecular and Cellular Biology, 13(12):7587-7595).
Wang teaches using CRISPR-Cas9 in a loss-of-function genetic screening approach suitable for negative selection that uses a genome-scale lentiviral single-guide RNA (sgRNA) 
Regarding the recitation that the sgRNAs “consist essentially of” sgRNAs that target exons encoding functional domains of candidate proteins, MPEP 2111.03 teaches “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention” and further that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”. In the instant case, the specification and claims do not contain a clear indication of what the “basic and novel characteristics” are nor does the current record reflect what additional components would “materially change the characteristics of Applicant’s invention”. For example, the record does not reflect that the presence of an sgRNA that did not target an exon encoding a functional domain of a candidate protein would be deleterious to the method for screening by negative selection using sgRNAs that do. Accordingly, this language is interpreted as “comprising” which is addressed above.
Regarding the recitation of “functional domains of candidate proteins”, the specification teaches “A ‘functional domain of a candidate protein’ refers to a conserved part of a given protein sequence and (e.g., tertiary) structure that can function and exist independently of the rest of the protein chain” (page 13, lines 19-21). However, the specification does not provide 
Regarding step (b), the specification does not provide guidance regarding what “conditions that result in expression of mutated exons” particularly requires. Nevertheless, Wang teaches culturing the cells under conditions that are described in the Supplementary Material (see pages 2, 4, and 5). Wang teaches primarily observing depleted sgRNAs (see Figure 3A) and further that such cells “give rise to a nonfunctional protein product” (page 81, column 1, paragraph 1) suggesting that Wang teaches that the conditions were sufficient to result in CRISPR-induced mutagenesis, thereby producing cultured cells that express mutated exons.
Regarding step (c), Wang teaches “In all screens, 90 million target cells were transduced with viral sub-pools and selected with blasticidin 24 hours after infection for 3 days” and further 
Regarding the recitation “wherein a depletion over time of a the number of the sgRNA positive cells indicates that such protein is essential for viability of the cells of interest”, it is noted that the specification states “A ‘candidate protein’ refers to any protein of interest that may function in cell maintenance (e.g., cell viability). For example, a candidate protein may function in cell cycle progression, replication, differentiation or apoptosis” (page 13, lines 5-7) and further that “A functional domain of a candidate protein, also referred to as a "functional protein domain," is considered "essential" for cell viability if a deleterious mutation in that domain e.g., in both genes/alleles encoding the protein containing that domain-causes death of the cell over time (e.g., 1 to 10 days, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 days, or more)” (page 13, lines 27-30). In the instant case, Wang teaches that each of the sgRNAs is regulated by the same U6 promoter structure (see page 2 of Materials and Methods), and further that the method screens “for genes whose loss conferred a selective disadvantage on cells” (page 82, column 2, paragraph 2) indicating that differential expression of an sgRNA is indicative of the number of sgRNA-positive cells. Wang teaches “the median sgRNA fold-change in abundance was used as a measure of gene essentiality” (page 82, column 3, paragraph 1) and therefore sufficiently 

Regarding claim 22, Wang explains that for many genes that were targeted by sgRNAs resulted in a depletion by at least 10-fold (see log2 fold change < -3 in Fig. 3B, 3E).

Regarding claim 23 and 24, Wang teaches wherein the Cas9-expressing cells of interest are KBM7 chronic myelogenous leukemia (CML) cancer cells (page 80, column 3, last paragraph), which are cancerous cells of the immune system.

Regarding claim 25, the specification does not provide guidance regarding the required characteristics of candidate proteins that are “cancer drug targets”. Nevertheless, Wang explains that the survival of the cancer cell line KBM7 cells requires BCR-ABL fusion proteins, which was successfully targeted and such cells being depleted in the final population, as discussed above, thus indicating that BCR-ABL proteins are “cancer drug targets”.

Regarding claim 27, Wang describes the cells were cultured for 12 days (i.e. 1 day to 14 days) (Supplementary Materials, page 5, paragraph 2).



Regarding claim 33, Wang does not explicitly describe the function of Bcr, Abl1, or the Bcr-Abl fusion protein. However, McWhirter teaches that the Bcr gene comprises GTPase functions (i.e. phosphatase) (page 7587, column 2, last paragraph) and that the ABl and Bcr-Abl fusion protein possesses tyrosine kinase activity (i.e. kinase) (abstract).

Regarding claim 34, it is noted that the methodology in which a population of cells of interest that express a Cas9 nuclease is contacted with a library comprising sgRNAs as required by claim 1 is not patentably distinct from Wang’s method as discussed above as applied to claim 21. It is noted that claim 34 is not directed to the use of any particular Cas9 nuclease variant or any particular sgRNA or targeting any particular target. Accordingly, the recitation “wherein the mutated exons have in-frame or frameshift/nonsense mutations” merely refers to a natural result of using Cas9 and sgRNA to achieve targeted mutagenesis. Nevertheless, although Wang does not explicitly describe the nature of the mutations within the Bcr and Abl genes, Wang surveyed the nature of mutations introduced by CRISPR-Cas9, which includes 3 nt insertions or deletions (i.e. in-frame mutations) as well as insertions or deletions of 1 nt, 2 nt, or >3 nt (i.e. frame-shift mutations) (see Figure 1D). Accordingly, based on the preponderance of the evidence, it is inherent that the mutations that were introduced into the Bcr and Abl1 genes included such in-frame or frame-shift mutations.

Regarding claim 35, the embodiment in which the library comprises 451 different nucleic acids encoding sgRNAs that target exons encoding functional domains of candidate proteins is discussed above as applied to claim 21.

Regarding claim 37, Wang teaches that the library is a CRISPR library (abstract).
Response to Arguments
Applicants argue that although a subset of unknown size of sgRNAs in the Wang library will likely bind to exons encoding functional protein domains, the occurrence of such sgRNAs in the library and binding to such exons is serendipitous, not a result of intentional design of sgRNAs to specifically target such exons (see remarks on page 6, paragraph 1).
This argument has been fully considered but is not persuasive because whether the sgRNAs in the Wang library “intentionally” targeted functional protein domains is not the relevant inquiry for the current rejection under 35 USC 102. The rejection argues that the sgRNAs of Wang inherently targeted functional protein domains and Applicant’s remarks acknowledge that that sgRNAs in the Wang library likely bind to exons encoding functional protein domains. Applicant’s remarks have not identified any specific evidence that the specific regions of the BCR-ABL fusion protein that were targeted by the sgRNAs of Wang do not encode a functional domain of the fusion protein.
Applicants argue that it was surprising that in-frame CRISPR-induced indel mutations that occur outside of functional protein domains have much less of a loss-of-function phenotypic effect relative to in-frame mutations that occur inside functional protein domains (see remarks on page 6).
This argument has been fully considered but is not persuasive because MPEP 2131.04 makes clear that “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based”.

Regarding the recitation that the sgRNAs “consist essentially of sgRNAs that each target an exon encoding a functional domain of a candidate protein”, Applicant’s argue that libraries in 
Applicant’s argument that the library of the claimed methods do “not target regions outside of functional protein domains” (see remarks on page 8, paragraph 3) is not persuasive because it refers to a limitation that is not recited by the claims. 
Applicant’s reference to paragraph [0018] of the published application, which recites to “Some aspects of the present disclosure provide libraries of (e.g., comprising or consisting of) nucleic acids encoding sgRNAs that target functional protein domains”. The recitation of “Some aspects of the present disclosure” and further the recitation “e.g., comprising or consisting of” fails to establish that the claims exclude the use of sgRNAs that target an exon that do not encode a functional domain of a candidate protein.
Applicant’s reference to paragraph [0029] that states “the performance of CRISPR in negative selection experiments is substantially improved when Cas9 cutting is directed to sequences that encode functionally important protein domains” is also ineffective because it fails to specifically refer to sgRNAs that target an exon that does not encode a functional protein 
In contrast, the specification is explicit in its description of the invention for screening by negative selection including the simultaneous use of sgRNAs that do target an exon that encodes a functional domain of a candidate protein in combination with sgRNAs that target an exon of a gene that does not encode a functional domain of a candidate protein (see page 3, lines 3-16). The specification specifically discusses how the normalized percentage of cells positive for sgRNAs that target an exon that does not encode a functional protein domain can be used to identify whether a functional domain of a candidate protein is essential for viability of cells of interest (see paragraph spanning pages 3 and 4 of the specification). Accordingly, Applicant’s current argument that the presence of sgRNAs that target an exon that does not encode a functional domain of a candidate protein would be deleterious to the invention (see remarks on page 9, paragraph 1) is not persuasive because it is inconsistent with the specification itself. As discussed above, the specification discusses the benefit and utility of using such sgRNAs in such a method for screening by negative selection, which indicates that the presence of such sgRNAs would not be deleterious to the invention. Because the presence of such sgRNAs would not be deleterious to the invention, the recitation in the claims that the sgRNAs “consist essentially of sgRNAs that each target an exon encoding a functional domain of a candidate protein” is not sufficient to exclude from the library sgRNAs that target an exon that does not encode a functional domain of a candidate protein.

Applicant’s arguments regarding the interpretation of “functional domains” of candidate proteins (see remarks on pages 9 and 10) have been fully considered but are not persuasive because it does not specifically address what is the broadest reasonable interpretation of this phrase in light of the specification coupled with a reasoned explanation supported by evidence that the sgRNAs are Wang were not targeted to such a domain region.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 30, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Sigrist (Sigrist et al. (2009) Nucleic Acids Research, 38:D161-D166).
The teachings of Wang are discussed above.
Regarding claim 21, and the recitation of “assessing over time…the number of sgRNA-positive cells”, it is noted that a preferred embodiment of this claim limitation is wherein cells express a reporter protein that indicates the presence of a sgRNA-positive cell (see specification on page 15, lines 1-10).


Regarding claim 21, and the recitation of “a functional domain of a candidate protein”, wherein the specification teaches “A ‘functional domain of a candidate protein’ refers to a conserved part of a given protein sequence and (e.g., tertiary) structure that can function and exist independently of the rest of the protein chain” (page 13, lines 19-21), the regions of the 
Nevertheless, to the extent that Wang does not teach describe the conservation of the targeted regions or a particular identification of such domains, Sigrist teaches that the art provided tools such as the PROSITE database that could be used to identify conserved regions where the user can find information on the protein family or domain detected by the signature including name, taxonomic occurrence, domain architecture, function, 3D structure, main characteristics of the sequence, domain size and literature references (see page D161, column 2, paragraph 1). Sigrist further teaches that the tools makes use of ProRules to detect functional and structural intra-domain residues (page D162, column 1, paragraph 3).

It would have been obvious to one of ordinary skill in the art to have expressed a reporter protein in the cells from the nucleic acid encoding the sgRNA for the advantage of conveniently detecting the expression of sgRNA in the cells. This would have been useful for evaluating and optimizing the infection efficiency through direct visualization of the sgRNA-positive cells. This would have further been useful for confirming that the selected sgRNA-positive cells were in fact sgRNA-positive or it would have provided an alternate mechanism by which the sgRNA-positive cells could have been selected instead of with blasticidin selection. 
It further would have been obvious to have specifically targeted those domains of the Bcr and Abl1 genes that encoded conserved amino acid sequence in the functional protein domains of the Bcr-Abl1 fusion proteins for the advantage of increasing the likelihood that such mutations in the targeted gene would yield to a loss-of-function of the targeted protein. Given that the prior art provided a substantial amount of guidance regarding the identification of protein domain structures based on amino acid sequences and further guidance regarding functional and structural intra-domain residues, one would have had a reasonable expectation of success in 

Regarding claims 23-25, 27, 30, 33-35, and 37, these claims are addressed for the same reasons as discussed above.

Regarding claim 22, to the extent that claim 21 requires a depletion in sgRNA positive cells over time, it is noted that claim 22 fails to identify the gene that, upon targeting by sgRNA, results in a depletion over time of sgRNA positive cells by at least 10 fold. Nevertheless, Wang illustrates that many of the sgRNAs that targeted the Bcr-Abl fusion gene exhibited relatively strong decreases in fold change (see Fig. 3A). However, Wang does not explicitly state what the level of fold change for these strongly depleted sgRNAs. However, Wang explains that for many other genes that were targeted by other sgRNAs of other libraries did result in a depletion by at least 10-fold (see log2 fold change < -3 in Fig. 3B, 3E). In addition, Wang provides additional guidance for optimizing the efficacy of targeted mutagenesis using Cas9 (page 83, column 3, paragraph 2). Accordingly, it would have been obvious to one of ordinary skill in the art that targeted mutagenesis using Cas9 in a loss-of-function screen could result in a depletion by at least 10-fold over time for sgRNAs because this observation would have merely amounted to a simple substitution of known sgRNAs for another to for the common purpose of achieving targeted mutagenesis in a loss-of-function screen. Each of the different sgRNAs were perform the common function of targeting the Cas9 nuclease to the targeted gene sequence. Wang observed that some sgRNAs yielded lesser fold changes whereas some sgRNAs yielded fold-changes of at least 10-fold decreased. Furthermore, given the guidance from Wang for optimizing the sgRNA design to increase efficacy of targeted mutagenesis using Cas9, one 

Regarding claim 36, Wang does not explicitly teach wherein the library comprises 1,000 to 10,000 different nucleic acids encoding sgRNAs that target exons encoding functional domains of candidate proteins. However, the teachings of Wang regarding the library of 451 different sgRNAs to target the Bcr and Abl1 genes is discussed above as applied to claim 21. In addition, Wang further teaches larger libraries of sgRNAs comprising 73,000 sgRNAs targeting 7114 genes (abstract and page 81, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have tried to make a sgRNA library comprising 1,000 to 10,000 different nucleic acids encoding sgRNAs that target exons encoding functional domains of candidate proteins. Wang’s disclosure of a library encoding 451 different sgRNAs and further a library encoding 73,000 different sgRNAs flank the claimed range of 1,000 to 10,000. In addition, Wang’s disclosure regarding the targeting of just two genes Bcr and Abl1 or 7114 genes clearly suggest that it was well within the level of ordinary skill in the art to choose how simple or complex the sgRNA library should be. sgRNA libraries that encode more sgRNAs are advantageously able to provide more information regarding the loss-of-function of a greater number of genes whereas sgRNA libraries that encode fewer sgRNAs are simpler, less expensive, and more focused. Accordingly, one of ordinary skill in the art could have made a sgRNA library encoding 1,000 to 10,000 different sgRNAs as so desired and it would have been predictable that a library comprising encoding that many different sgRNAs would have been useful for achieving the loss-of-function screens as described by Wang.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin , as applied to claim 21 above, and further in view of Shalem (Shalem et al. (2014) Science, 343:84-87 and Supplementary Materials).
The teachings of Wang, McJunkin, and Sigrist are discussed above.
Regarding claim 28, Wang teaches that the cells were transduced at “low multiplicity of infection (MOI)” but does not explicitly teach whether the MOI was as required by claim 28. Regarding claim 29, Wang does not explicitly teach the MOI of 0.5, specifically.
However, Shalem similarly describes a method for genome-scale CRISPR-Cas9 targeted mutagenesis screening (abstract). Shalem similarly teaches using lentiviral delivery of a Cas9 sgRNA library (abstract). Regarding the multiplicity of infection (MOI), Shalem teaches an MOI = 0.3 (page 85, column 3, paragraph 2). In addition, Shalem teaches finding optimal virus volumes for achieving a MOI of 0.3-0.5 and further that a virus volume yielding a MOI closest to 0.4 was chosen for large-scale screening (see page 10 of Supplementary Materials).
It would have been obvious to one of ordinary skill in the art to have contacted the population of cells of interest with the library at a MOI of 0.3, 0.4, or 0.5 because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Such MOIs were known to be in the range of desirable MOIs in view of Shalem. In addition, Shalem is evidence that the prior art viewed the MOI as a variable to be optimized. It would have been predictable that as the MOI decreases, that this would increase the likelihood of delivering only a single sgRNA to a given cell whereas when the MOI increases, this increases the percentage of cells being transduced with an sgRNA. Accordingly, one of ordinary skill in the art could have contacted the population of cells with a library at a MOI of 0.3, 0.4, or 0.5 and it would have been entirely predictable that such MOIs would have been useful for transducing the target cells. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Sigrist (Sigrist et al. (2009) Nucleic Acids Research, 38:D161-D166), as applied to claim 21 above, and further in view of Doudna (US 2014/0068797).
The teachings of Wang, McJunkin, and Sigrist are discussed above.
Regarding claim 31, Wang does not explicitly teach wherein the library is introduced into the cells through transformation, transfection, or electroporation.
However, Doudna describes similar methods of delivering and expressing Cas9 and guide RNAs within target host cells ([0026]). Doudna teaches that methods of introducing nucleic acids such as expression constructs into a host cell are known in the art and include viral infection, transformation, transfection, and electroporation ([0225]).
It would have been obvious to one of ordinary skill in the art to have delivered a expression vector encoding the sgRNA by transformation, transfection, or electroporation because it would have merely amounted to a simple substitution of one known means for delivering and expressing an guide RNA for another to yield predictable results. Given the functional equivalents of viral infection, transformation, transfection, and electroporation as recognized means for delivering such expression constructs to target cells, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that such methods would have been useful for the introduction and expression of the sgRNAs in the cell.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. (2014) Science, 343:80-84, published January 3, 2014) in view of McJunkin (McJunkin et al. (2011) PNAS, 108(17):7113-7118) and Sigrist (Sigrist et al. (2009) Nucleic Acids Research, 38:D161-D166), as applied to claim 21 above, and further in view of Zhou (Zhou et al. (2014) Nature, 509:487-491, and Extended Data).

Regarding claim 32, it is noted that Wang teaches that the cells were infected for 3 days, selected with blasticidin for 24 hours, and cultured for 12 days (see page 5 of Supplementary Materials). Accordingly, Wang does not teach wherein the depletion of sgRNA positive cells occurs over 1 to 10 days.
However, Zhou similarly teaches methods for the high-throughput screening of a CRISPR-Cas9 library for functional genomics in human cells (abstract). Zhou similarly teaches delivering sgRNAs using lentiviral infection and further teaches observing insertions and deletions in the targeted gene after only 5 days and 8 days post-infection (see Figure 1).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wang by collecting genomic DNA after 5 days or 8 days post infection because such amount of time was known to be sufficient time to observe CRISPR-Cas9-induced targeted mutagenesis.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 28, 2022